UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: Putnam VT Growth and Income Fund The fund's portfolio 9/30/16 (Unaudited) COMMON STOCKS (98.7%) (a) Shares Value Aerospace and defense (5.6%) Airbus Group SE (France) 101,633 $6,146,879 Embraer SA ADR (Brazil) 63,500 1,096,010 General Dynamics Corp. 67,400 10,457,784 L-3 Communications Holdings, Inc. 51,600 7,777,668 Northrop Grumman Corp. 66,800 14,291,860 Raytheon Co. 47,100 6,411,723 Rockwell Collins, Inc. 26,200 2,209,708 United Technologies Corp. 57,800 5,872,480 Air freight and logistics (0.7%) United Parcel Service, Inc. Class B 63,100 6,900,616 Airlines (0.5%) American Airlines Group, Inc. 51,515 1,885,964 Southwest Airlines Co. 65,619 2,551,922 Auto components (1.0%) Johnson Controls International PLC 210,103 9,776,093 Automobiles (0.1%) General Motors Co. 44,600 1,416,942 Banks (11.8%) Bank of America Corp. 1,503,445 23,528,914 Citigroup, Inc. 486,250 22,965,588 JPMorgan Chase & Co. 541,686 36,070,871 PacWest Bancorp 37,900 1,626,289 Regions Financial Corp. 482,600 4,763,262 Wells Fargo & Co. 585,520 25,926,826 Beverages (2.0%) Molson Coors Brewing Co. Class B 57,100 6,269,580 PepsiCo, Inc. 121,600 13,226,432 Biotechnology (0.5%) Gilead Sciences, Inc. 66,400 5,253,568 Capital markets (4.8%) AllianceBernstein Holding LP 117,100 2,669,880 Charles Schwab Corp. (The) 277,800 8,770,146 E*Trade Financial Corp. (NON) 52,000 1,514,240 Goldman Sachs Group, Inc. (The) 48,869 7,881,104 KKR & Co. LP 519,732 7,411,378 Morgan Stanley 321,764 10,315,754 State Street Corp. 115,800 8,063,154 Chemicals (3.2%) Air Products & Chemicals, Inc. 29,100 4,374,894 Axalta Coating Systems, Ltd. (NON) 182,495 5,159,134 Dow Chemical Co. (The) 129,900 6,732,717 E.I. du Pont de Nemours & Co. 95,700 6,409,029 Ingevity Corp. (NON) 57,000 2,627,700 Monsanto Co. 42,500 4,343,500 Symrise AG (Germany) 25,465 1,865,975 Communications equipment (2.0%) Cisco Systems, Inc. 606,000 19,222,320 Consumer finance (0.9%) Capital One Financial Corp. 58,500 4,202,055 Synchrony Financial 174,100 4,874,800 Containers and packaging (0.6%) Ball Corp. 70,300 5,761,085 Distributors (0.3%) LKQ Corp. (NON) 75,300 2,670,138 Diversified financial services (0.2%) Gores Holdings, Inc. Class A (NON) 142,200 1,535,760 Diversified telecommunication services (1.5%) AT&T, Inc. 347,700 14,120,097 Electric utilities (2.3%) American Electric Power Co., Inc. 56,200 3,608,602 Edison International 50,900 3,677,525 Exelon Corp. 308,400 10,266,636 PG&E Corp. 79,500 4,863,015 Energy equipment and services (1.5%) Baker Hughes, Inc. 60,900 3,073,623 Halliburton Co. 112,000 5,026,560 Schlumberger, Ltd. 84,789 6,667,807 Equity real estate investment trusts (REITs) (0.9%) American Tower Corp. 28,900 3,275,237 Gaming and Leisure Properties, Inc. 178,166 5,959,653 Food and staples retail (1.7%) CVS Health Corp. 69,900 6,220,401 Kroger Co. (The) 142,300 4,223,464 Walgreens Boots Alliance, Inc. 71,500 5,764,330 Food products (2.1%) JM Smucker Co. (The) 38,400 5,204,736 Kraft Heinz Co. (The) 106,600 9,541,766 Mead Johnson Nutrition Co. 27,500 2,172,775 Mondelez International, Inc. Class A 73,800 3,239,820 Health-care equipment and supplies (3.4%) Abbott Laboratories (S) 77,100 3,260,559 Baxter International, Inc. (S) 41,700 1,984,920 Becton Dickinson and Co. 47,200 8,483,256 C.R. Bard, Inc. 29,200 6,548,976 Danaher Corp. 48,500 3,801,915 Medtronic PLC 101,024 8,728,474 Health-care providers and services (1.2%) Cardinal Health, Inc. 40,100 3,115,770 Cigna Corp. 37,400 4,873,968 UnitedHealth Group, Inc. 27,700 3,878,000 Hotels, restaurants, and leisure (1.1%) Hilton Worldwide Holdings, Inc. 296,700 6,803,331 Penn National Gaming, Inc. (NON) 319,142 4,330,757 Household durables (0.3%) PulteGroup, Inc. 133,100 2,667,324 Household products (0.9%) Colgate-Palmolive Co. 58,700 4,352,018 Procter & Gamble Co. (The) 51,200 4,595,200 Independent power and renewable electricity producers (1.4%) Calpine Corp. (NON) 586,933 7,418,833 NRG Energy, Inc. 524,600 5,880,766 Industrial conglomerates (1.7%) General Electric Co. 297,670 8,816,985 Honeywell International, Inc. 69,200 8,068,028 Insurance (5.2%) American International Group, Inc. 315,500 18,721,770 Assured Guaranty, Ltd. 236,967 6,575,834 Chubb, Ltd. 47,000 5,905,550 Hartford Financial Services Group, Inc. (The) 241,600 10,345,312 MetLife, Inc. 84,613 3,759,356 Prudential PLC (United Kingdom) 307,501 5,446,421 Internet and direct marketing retail (—%) FabFurnish GmbH (acquired various dates 8/2/13 to 8/31/16, cost $13) (Private) (Brazil) (F) (RES) (NON) 20 17 Global Fashion Holding SA (acquired 8/2/13, cost $636,303) (Private) (Brazil) (F) (RES) (NON) 15,020 108,668 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $13) (Private) (Brazil) (F) (RES) (NON) 10 8 New Middle East Other Assets GmbH (acquired 8/2/13, cost $5) (Private) (Brazil) (F) (RES) (NON) 4 3 Internet software and services (1.1%) Alphabet, Inc. Class C (NON) 13,215 10,271,887 IT Services (1.5%) Computer Sciences Corp. 167,900 8,766,059 Fidelity National Information Services, Inc. 80,300 6,185,509 Life sciences tools and services (0.3%) Agilent Technologies, Inc. 59,200 2,787,728 Media (2.7%) Charter Communications, Inc. Class A (NON) 20,980 5,663,971 Comcast Corp. Class A 119,600 7,934,264 DISH Network Corp. Class A (NON) 65,000 3,560,700 Liberty Global PLC Ser. C (United Kingdom) (NON) 113,700 3,756,648 Time Warner, Inc. 70,300 5,596,583 Metals and mining (1.0%) BHP Billiton, Ltd. (Australia) 356,901 6,174,407 Newmont Mining Corp. 78,000 3,064,620 Multiline retail (0.5%) Target Corp. 73,200 5,027,376 Oil, gas, and consumable fuels (10.1%) Anadarko Petroleum Corp. 92,600 5,867,136 Cabot Oil & Gas Corp. 135,800 3,503,640 Cenovus Energy, Inc. (Canada) (S) 141,100 2,025,163 Cheniere Energy, Inc. (NON) 55,000 2,398,000 Chevron Corp. 33,200 3,416,944 Concho Resources, Inc. (NON) 24,000 3,296,400 ConocoPhillips 252,400 10,971,828 Diamondback Energy, Inc. (NON) 32,200 3,108,588 Energen Corp. 41,600 2,401,152 EOG Resources, Inc. 76,500 7,398,315 Exxon Mobil Corp. 88,318 7,708,395 Gulfport Energy Corp. (NON) 109,300 3,087,725 Marathon Oil Corp. 261,100 4,127,991 Pioneer Natural Resources Co. 45,800 8,502,770 Range Resources Corp. 124,200 4,812,750 Royal Dutch Shell PLC ADR Class A (United Kingdom) 263,254 13,181,128 Scorpio Tankers, Inc. 603,300 2,793,279 Suncor Energy, Inc. (Canada) 223,072 6,192,524 Total SA ADR (France) (S) 80,779 3,853,158 Paper and forest products (0.2%) Boise Cascade Co. (NON) 87,100 2,212,340 Personal products (0.8%) Coty, Inc. Class A (S) 122,549 2,879,902 Edgewell Personal Care Co. (NON) 67,418 5,361,079 Pharmaceuticals (9.5%) Allergan PLC (NON) 30,600 7,047,486 AstraZeneca PLC ADR (United Kingdom) (S) 279,800 9,194,228 Bristol-Myers Squibb Co. 59,800 3,224,416 Eli Lilly & Co. 110,800 8,892,808 Johnson & Johnson 131,300 15,510,469 Merck & Co., Inc. 263,525 16,446,595 Perrigo Co. PLC 20,500 1,892,765 Pfizer, Inc. 512,354 17,353,430 Sanofi ADR (France) (S) 103,300 3,945,027 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 131,900 6,068,719 Zoetis, Inc. 49,802 2,590,202 Road and rail (0.8%) Union Pacific Corp. 75,700 7,383,021 Semiconductors and semiconductor equipment (2.4%) Intel Corp. 230,100 8,686,275 Lam Research Corp. (S) 34,963 3,311,346 Micron Technology, Inc. (NON) 430,500 7,654,290 NXP Semiconductor NV (NON) 40,200 4,100,802 Software (2.8%) Dell Technologies, Inc. - VMware, Inc. Class V (NON) 16,173 773,069 Microsoft Corp. 407,700 23,483,520 Oracle Corp. 79,000 3,103,120 Specialty retail (0.6%) Home Depot, Inc. (The) 29,000 3,731,720 Michaels Cos., Inc. (The) (NON) 76,100 1,839,337 Technology hardware, storage, and peripherals (2.2%) Apple, Inc. 119,400 13,498,170 HP, Inc. 179,910 2,794,002 Samsung Electronics Co., Ltd. (South Korea) 3,492 5,089,404 Textiles, apparel, and luxury goods (0.3%) Hanesbrands, Inc. 114,400 2,888,600 Thrifts and mortgage finance (0.8%) Radian Group, Inc. 551,387 7,471,294 Tobacco (0.8%) Philip Morris International, Inc. 76,400 7,427,608 Wireless telecommunication services (0.9%) T-Mobile US, Inc. (NON) 84,800 3,961,856 Vodafone Group PLC ADR (United Kingdom) 162,810 4,745,912 Total common stocks (cost $807,816,169) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value Global Fashion Group SA zero % cv. pfd. (acquired 7/11/16, cost $76,645) (Brazil) (Private) (F) (RES) (NON) 10,119 $77,865 Total convertible preferred stocks (cost $76,645) SHORT-TERM INVESTMENTS (4.0%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.67% (d) (AFF) 24,636,815 $24,636,815 Putnam Short Term Investment Fund 0.51% (AFF) 13,975,620 13,975,620 State Street Institutional Liquid Reserves Fund Trust Class 0.34% (P) 460,000 460,000 Total short-term investments (cost $39,072,435) TOTAL INVESTMENTS Total investments (cost $846,965,249) (b) FORWARD CURRENCY CONTRACTS at 9/30/16 (aggregate face value $32,519,524) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 12/21/16 $20,843,823 $21,325,023 $481,200 Euro Sell 12/21/16 4,673,673 4,638,877 (34,796) JPMorgan Chase Bank N.A. Euro Sell 12/21/16 6,604,473 6,555,624 (48,849) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $972,490,271. (b) The aggregate identified cost on a tax basis is $854,460,476, resulting in gross unrealized appreciation and depreciation of $191,835,910 and $46,936,828, respectively, or net unrealized appreciation of $144,899,082. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $186,561, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the reporting period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC* $30,750,250 $304,929,207 $311,042,642 $107,258 $24,636,815 Putnam Short Term Investment Fund** 36,135,744 120,118,710 142,278,834 83,779 13,975,620 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $24,636,815, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $24,158,735. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $52,295 to cover certain derivative contract and the settlement of certain securities. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $48,849 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $67,663,784 $— $108,696 Consumer staples 80,479,111 — — Energy 113,414,876 — — Financials 230,345,558 — — Health care 144,883,279 — — Industrials 89,870,648 — — Information technology 111,850,369 5,089,404 — Materials 42,550,994 6,174,407 — Real estate 9,234,890 — — Telecommunication services 22,827,865 — — Utilities 35,715,377 — — Total common stocks Convertible preferred stocks — — 77,865 Short-term investments 14,435,620 24,636,815 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $397,555 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $481,200 $83,645 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Credit Suisse International JPMorgan Chase Bank N.A. Total Assets: Forward currency contracts# $481,200 $— $481,200 Total Assets $481,200 $— $481,200 Liabilities: Forward currency contracts# 34,796 48,849 83,645 Total Liabilities $34,796 $48,849 $83,645 Total Financial and Derivative Net Assets $446,404 $(48,849) $397,555 Total collateral received (pledged)##† $446,404 $— Net amount $— $(48,849) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
